COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 THE STATE OF TEXAS,
                                                                 No. 08-17-00035-CR
                              Appellant,        §
                                                                   Appeal from the
 v.                                             §
                                                                  243rd District Court
                                                §
 ERLINDA LUJAN,                                                of El Paso County, Texas
                                                §
                               Appellee.                         (TC# 20160D05527)
                                                §

                                          ORDER
       The Court on its own motion ORDERS the Official Court Reporter for the 243rd District

Court of El Paso County, Texas, to electronically submit a supplemental reporter’s record

containing State’s Exhibit 1A (DVD noted to be possession of District Clerk’s Office), State’s

Exhibit 2A (DVD noted to be possession of District Clerk’s Office), and State’s Exhibit 3A (DVD

noted to be possession of District Clerk’s Office). The supplemental reporter’s record is due in

this Court on or before March 30, 2018.

       IT IS SO ORDERED THIS 16TH DAY OF MARCH, 2018.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.